IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                            No. 77269-4-1

                          Respondent,

                  V.                            UNPUBLISHED OPINION

RIVAS, BRIAN DAVID
DOB: 08/26/1992,

                          Appellant.            FILED: March 4, 2019

       SCHINDLER, J. — A jury convicted Brian David Rivas of custodial assault. On July

27, 2017, the court sentenced Rivas to 25.5 months of confinement and ordered him to

pay the $500 victim assessment fee, $200 criminal filing fee, and $100 DNA1 collection

fee. Rivas challenges the imposition of the criminal filing fee and the DNA collection

fee. Because Rivas is indigent and the State previously collected a DNA fee, the State

concedes the criminal filing fee and the DNA collection fee should be stricken. We

accept the State's concession as well taken and remand to strike the criminal filing fee

and the DNA collection fee.

       In 2018, the Washington State Legislature amended the legal financial obligation

statutes. LAWS OF 2018, ch. 269. The amended criminal filing fee statute states:

       Upon conviction or plea of guilty, upon failure to prosecute an appeal from
       a court of limited jurisdiction as provided by law, or upon affirmance of a

       1 Deoxyribonucleic acid.
No. 77269-4-1/2

      conviction by a court of limited jurisdiction, an adult defendant in a criminal
      case shall be liable for a fee of two hundred dollars, except this fee shall
      not be imposed on a defendant who is indigent as defined in RCW
      10.101.010(3)(a) through (c).

RCW 36.18.020(2)(h).

      The amended DNA collection fee statute states, in pertinent part:

      Every sentence imposed for a crime specified in RCW 43.43.754 must
      include a fee of one hundred dollars unless the state has previously
      collected the offender's DNA as a result of a prior conviction.

RCW 43.43.7541.

      In State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018), the Washington

Supreme Court held the 2018 amendments to the legal financial obligation statutes

apply to cases "pending on direct review and thus not final when the amendments were

enacted."

      The State concedes that because Rivas was indigent at the time of sentencing

and his DNA has previously been collected as a result of a prior felony conviction, the

criminal filing fee and the DNA collection fee should be stricken. We accept the

concession and remand to strike the criminal filing fee and the DNA collection fee from

the judgment and sentence.




WE CONCUR:




                                            2